PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/660,661
Filing Date: 22 Oct 2019
Appellant(s): Wiacek et al.



__________________
William J. Brucker
Registration No. 35,462
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 22, 2021 (hereinafter “Brief”) appealing the non-final Action dated August 13, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
There are no withdrawn rejections.

NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 23-24, 26-28, 30, 34, 39-40 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2014/0002444 A1) (“Bennett”) in view of Pretlove et al. (US 2006/0241792 A1) (“Pretlove”).
	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Pretlove and further in view of Mullen (US 2013/0344958 A1).
	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Pretlove and further in view of Liu et al. (US 2013/0050258 A1) (“Liu”).
	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Pretlove and further in view of Patterson et al. (US 2002/0124024 A1) (“Patterson”).	Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Pretlove and further in view of Knudson et al. (US 2013/0260727 A1) ("Knudson").
(2) Response to Argument
Appellant's arguments will be addressed in the order in which they appear in the Brief.
Appellant makes the following arguments in the Brief:
Appellant argues that the cited references fail to teach, suggest, or otherwise render obvious "presenting a control interface to the user on the display of the first computing device according to the identified activation policy, the control interface enabling the user to graphically modify an image of the real-world object."  Brief pp. 15-16.
With respect to Pretlove, Appellant argues that superimposing a control panel that changes over an image of the object is not the same as graphically modifying an image of the real-world object.  Brief p. 17.
Appellant argues that the positively recited step is “presenting” the claimed control interface, and that it is not relevant whether the characteristics of the control interface are positively recited.  Brief p. 18.
Appellant argues that it is inappropriate to characterize the portion of claim 23 that recites "the control interface enabling the user to graphically modify an image of the real-world object" as an intended use, rather Appellant alleges that the cited portion of the claim recites a characteristic or functionality of the “control interface” that is presented.  Brief pp. 18-19.
Appellant argues that it is incorrect to interpret the portion of claim 23 that recites "the control interface enabling the user to graphically modify an image of the real-world object" as providing non-functional descriptive material because it adds meaning to the step of "presenting" because it defines what is presented.  Brief pp. 19-20.
Appellant argues that in view of the similarity between the features of claims 42 and 43 and the features discussed above with respect to claim 23, Appellant submits that the 


Response to Argument A:  Appellant argues that the cited references fail to teach, suggest, or otherwise render obvious "presenting a control interface to the user on the display of the first computing device according to the identified activation policy, the control interface enabling the user to graphically modify an image of the real-world object."  Brief pp. 15-16.  Examiner respectfully disagrees.  Pretlove discloses where a control interface (i.e. control functions, e.g., control buttons (item 87 in Fig. 4), images (item 4’ in Fig. 4), icons on a graphic/virtual control panel (items 91, 93, 94, 96-99 in Fig. 4)) is presented to the user on the display of the first computing device (i.e. wearable display, e.g., wearable glasses) according to the identified activation policy (e.g., according to a policy/instruction that dictates that a graphic/virtual control panel should be displayed when an ID associated with an object is recognized), the control interface enabling the user to graphically modify an image of the real-world object (i.e. manipulate the augmented reality display which includes the equipment of interest (i.e. object 7)).  Pretlove [0043]; [0045-0046]; [0048-0049]; [0068]; [0072-0073]; [0084-0085]; Fig. 4.  As described in Pretlove, the various control functions (e.g., buttons 87 in Fig. 4) allow a user to manipulate the real world object (i.e. item 7’ in Fig. 4) by increasing or decreasing the temperature and/or pressure presented on the control panel display (item 80 in Fig. 4) which is overlaid onto the real world object.

Response to Argument B:  With respect to Pretlove, Appellant argues that superimposing a control panel that changes over an image of the object is not the same as graphically modifying an image of the real-world object.  Brief p. 17.  Examiner respectfully disagrees.  Appellant fails to provide any indication in the disclosure or the claims what it means to graphically modify an image.  Appellant appears to have “if the digital representation of the castle is a still image, then the descriptor set can unlock a content set comprising a set of graphics tools the child can use to modify the image of the castle. In contrast, if the digital representation of the castle is video, and the descriptor set is multi-modal, the descriptor set can unlock a video-editing or animation suite.”  While the specification indicates that tools can be used to modify/edit the image or video, the specification fails to describe what that modification comprises, does not comprise, and/or what specific tools are included in the content set (i.e. the user interface) that allow the modification to occur.  Based on the claim language and the very limited description provided in the Appellants’ specification, Examiner contends that it is a very reasonable interpretation to say that an image is modified when a second image overlaid, or superimposed, onto the first image is graphically changed.  	The prior art of Pretlove discloses a method of presenting an augmented reality visualization that includes a control panel 14’, which includes a control panel display 80, that is superimposed/overlaid onto image 7’.  Pretlove [0072]; Fig. 4.  In order to create the augmented reality visualization Pretlove describes, in one embodiment, a process referred to as “video see-though” which combines computer-generated graphics (i.e. control functions, e.g., control buttons, images, icons on a graphic/virtual control panel) with a live video stream and projects the combined augmented reality video and image of real object on the display device.  Pretlove [0046]; [0062-0063]; [0075].  Essentially this process combines a first graphic (i.e. a picture/video of real world object) with a computer generated graphic (e.g., a control panel) before displaying the combined image to the user (e.g., before displaying an image of the real-world object with a control panel placed on the real-world object).  Also see Fig. 4 which shows a control panel 14’ combined with an image of a real world object 7’.  Pretlove indicates that once the images are combined into an augmented reality display that the user can use the control panel to manipulate a control panel display (i.e. item 80 in Fig. 4), for example, by pressing a button on the control panel to change the temperature or pressure.  Pretlove [0072-0073]; Fig. 4.  Since the control panel display and the real world object are graphically combined (e.g., by overlaying the control panel display onto the real world object), Examiner contends that any modification to the control panel display would also result in a modification to the image of the real world object itself.  The overlaying process described by Pretlove is similar to overlaying a layer of paint on a car and then adding a decal (e.g., a number) to the paint.  Examiners position is that adding the decal to the paint does modify the image of the car, Appellants position, as best understood, appears to be that only the paint is modified but the image of the car is not.  Essentially, the question becomes was only the paint graphically modified by adding the decal, or was the car graphically modified by adding the decal, or both? 
	This graphical modification of a first image by modifying a second layer of the image is also found in other graphical editing environments.  For example when using clip art software, users are allowed to place a first image on top of (i.e. overlaid on) another image.  For instance, a flag could be placed on (i.e. overlaid on) the side of a castle.  This process is analogous to Pretlove overlaying the control panel display 80 (i.e. the flag) onto the image of the real object 7’ (i.e. the castle).  Pretlove Fig. 4.  After the flag is overlaid on the side of the castle a control interface allows a user to change the color of the flag and/or a logo on the flag.  This process is analogous to Pretlove allowing a user to modify the control panel display 80 (i.e. flag) by using presented control functions (e.g., control buttons 87).  Accordingly, changing the numbers on the control panel display is just like changing a logo on the flag, and because the flag is part of a combined image (i.e. an image of the castle combined with the flag) any change to the flag would also result in a modification to the castle itself.

Response to Argument C:  Appellant argues that the positively recited step is “presenting” the claimed control interface, and that it is not relevant whether the characteristics of the control interface are positively recited.  Brief p. 18.  Examiner agrees that there is no requirement to positively recite the characteristics of the control interface, however, Appellant arguments rely heavily on the particular manner the interface modifies the real-world object.  Appellant is essentially arguing that images placed on top of the real-world image and subsequently modified are not modifying the real-world image itself.  Based on Appellants arguments it appears critical to describe what it means to modify the real-world object, yet Appellant’s disclosure and the claims fail to provide any indication as to what modifying the real-world object comprises, or could comprise.  For example, the disclosure and the claims fail to provide any definitions or examples of what Appellant means when they say an image is graphically modified, and there is nothing in the disclosure or claims that would preclude a layered modification from being a graphical modification of the real-world object.

Response to Argument D:  Appellant argues that it is inappropriate to characterize the portion of claim 23 that recites "the control interface enabling the user to graphically modify an image of the real-world object" as an intended use, rather Appellant alleges that the cited portion of the claim recites a characteristic or functionality of the “control interface” that is presented.  Brief pp. 18-19.  Examiner respectfully disagrees.  In this instance, the phrase "the control interface enabling the user to graphically modify an image of the real-world object", found in the claim 23 “presenting a control interface” step, does not impose any further limits on any of the positively recited steps including the step of presenting the control interface to the user.  For example, the phrase fails to further refine how and/or when the control interface would be presented.  Rather, the phrase is merely reciting an intended use of how the presented control interface could be used by the user (e.g., to enable the user to modify an image).  

Response to Argument E:  Appellant argues that it is incorrect to interpret the portion of claim 23 that recites "the control interface enabling the user to graphically modify an image of the real-world object" as providing non-functional descriptive material because it adds meaning to the step of "presenting" because it defines what is presented.  Brief pp. 19-20.  Examiner respectfully disagrees.  In a computer context, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of a computer system, and/or a computer-readable medium merely serves as a support for information or data, the message or information will not impart a patentable distinction when no functional relationship exists.  In this instance, the phrase "the control interface enabling the user to graphically modify an image of the real-world object", found in the claim 23 “presenting a control interface” step, is merely describing the particular controls/functionality included in the control interface (e.g., controls that enable a user to graphically modify an image of the real-world object), however, the fact that the control interface has particular controls/functionality fails to affect how any of the positively recited steps are performed.  For example, the control interface is not presented in a particular manner simply because the control interface enables a user to graphically modify an image of the real-world object.  Essentially, the phrase is describing the contents of the control interface, however, the claim(s) fail(s) to provide any indication that the particular contents on the control interface affect how any of the positively recited steps are performed, including the presenting of the control interface itself.  Rather, the phrase is merely conveying meaning to the human reader as to why the control interface is being presented to the user and/or what information the presented information 

Response to Argument F:  Appellant argues that the combinations of features recited in claims 42 and 43 would not have been obvious for substantially the same reasons as those discussed above with respect to claim 23.  Brief p. 20.  Examiner agrees that independent claims 42 and 43 recite features that are similar to independent claim 23, accordingly, it is assumed that all claims (i.e. claims 23-31, 34, 37-40 and 42-43) rise and fall based on the arguments made with respect to claim 23.  However, Examiner contends that the combination of features recited in claims 23, 42 and 43 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on the responses provided above and for the reasons and rational set forth in the August 13, 2021 Non-Final Office Action (pp. 7-11).











For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        January 5, 2022

Conferees:
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685

/Marc Jimenez/
TQAS TC 3600                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.